t c memo united_states tax_court load inc petitioner v commissioner of internal revenue respondent coad inc petitioner v commissioner of internal revenue respondent docket nos filed date john f daniels iii julio m zapata and eric j boyd for petitioners charles b burnett for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes for their separate taxable years ending date as follows petitioner load inc coad inc deficiency dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether certain costs relating to manufactured homes that petitioners owned and placed on retail sales lots in order to assist local independent salespersons in the sale of manufactured homes may be currently deducted under sec_162 as ordinary and necessary business_expenses or whether they should be included under sec_263a in petitioners’ inventory costs relating to the manufactured homes petitioners and other related corporations are either subsidiaries of or sister corporations to associated dealers inc adi a nevada corporation adi and of adi’s related corporations also have filed petitions with the court relating to the same expense versus inventory issue that is involved herein and respondent adi and the other related petitioners have agreed to be bound by the final outcome of this issue in these two consolidated cases the related docket numbers are and hereinafter we generally use the acronym adi indiscriminately to refer to petitioners to adi and to the adi- related corporations findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed both petitioners’ principal places of business were located in reno nevada adi and its related corporations buy and sell manufactured homes in the same manner manufactured homes are constructed at a factory location and are then transported directly to homesites of retail purchasers adi has been selling manufactured homes for more than years and adi has become the largest seller of manufactured homes in arizona and one of the largest sellers of manufactured homes in the southwestern united_states in recent years adi has expanded its sales of manufactured homes to locations in states from the 1970s through the late 1990s adi purchased completed manufactured homes from unrelated manufacturers and sold the manufactured homes directly to retail customers using individual salespersons who worked for adi as employees in the late 1990s however as a result of a significant decline in business and excessive costs such as employee wages and commissions a number of manufacturers of manufactured homes closed factories and many sellers of manufactured homes went out of business to adjust to the changing market conditions and to reduce costs in approximately adi adopted a revised business plan and restructured its sales operation under adi’s revised business plan adi’s salespersons are given a more active role in the sales activities and act as independent contractors vis-a-vis adi under the agreements adi enters into with the independent salespersons adi purchases from manufacturers a number of model manufactured homes and places the model manufactured homes on retail sales lots that adi leases for the purpose of displaying the manufactured homes to the public and to potential retail customers the retail sales lots that adi leases generally are located in prominent high traffic areas -- either the same sales lots adi had leased and used in prior years or new sales lots these lots are not leased by adi as storage lots but rather the lots are leased by adi as sales lots for the sale of manufactured homes the independent salespersons who contract with adi generally incorporate their individual sales activities for purposes of our opinion however we refer only to the independent salespersons not to their corporations adi places the model manufactured homes on the sales lots to attract public attention to provide an opportunity for interested retail customers to inspect the types of manufactured homes that are available for purchase and in order that the independent salespersons have manufactured homes on the sales lots to show to customers on any one sales lot adi generally places on display six to seven model manufactured homes that adi has purchased from manufacturers each with different features and floor_plan during their inspection of adi model manufactured homes retail customers generally are accompanied by one of the independent salespersons who has contracted with adi the independent salespersons discuss with customers the advantages of manufactured homes the various features of the model homes that are on display and that can be custom ordered and they seek to convince the customers to purchase a manufactured_home once a retail customer decides to purchase a manufactured_home the customer and the independent salesperson fill out a written purchase agreement and bill of sale on which they indicate which floor_plan appliances and other features and colors are to be included in the particular manufactured_home that is being purchased on the purchase agreement and bill of sale the customer is shown as purchasing the manufactured_home from the independent salesperson the independent salesperson then submits to adi the customer’s purchase agreement and bill of sale the retail selling prices of the manufactured homes appear to range from approximately dollar_figure to more than dollar_figure upon receipt by adi of a customer’s purchase agreement and upon approval of the customer’s financing if any adi forwards its own written purchase order to the specified manufacturer for construction of the manufactured_home that has been ordered upon completion of the manufactured_home -- generally within to weeks -- the manufactured_home is shipped directly by the manufacturer to the retail customer’s homesite for installation and occupancy if a customer’s homesite is not ready for delivery eg if the occupancy permit has not been issued or if the utility hookups for the home have not been completed the completed manufactured_home may be delivered to one of adi’s nearby sales lots until the customer’s homesite is ready for installation of the manufactured_home in this latter situation the length of time the completed and sold manufactured_home remains on adi’s sales lots varies from a few days to several months depending on how long it takes for the customer’s homesite to be completed under the written contracts that are entered into between adi and the manufacturers between the independent salespersons and adi and between retail customers and the independent salespersons upon completion the manufactured homes are sold by the manufacturers to adi by adi to the independent salespersons and by the independent salespersons to the retail customers of manufactured homes sold by adi approximately percent are custom ordered by retail customers based on the decisions and selections customers make in their discussions and negotiations with the independent salespersons and while inspecting adi’s model manufactured homes on the sales lots approximately percent of the manufactured homes sold by adi consist of the model manufactured homes that are purchased by retail customers right off of the sales lots after negotiating with the independent salespersons adi sells the manufactured homes to the independent salespersons for the same wholesale price which adi pays the manufacturers for the manufactured homes the independent salespersons set the price markup at which the manufactured homes are sold to retail customers subject of course to negotiations with the customers generally title to manufactured homes that are custom ordered by retail customers and that are shipped directly to the customers’ homesites is held by adi and by the independent salespersons only briefly the record is not clear as to exactly when title passes and as to who has title to the manufactured homes during the delivery process during the time they are located on the sales lots that adi leases model manufactured homes are owned by and titled to adi the independent salespersons not adi are responsible for local media advertising costs wages if any paid to sales assistants sales commissions sales_taxes and utility fees and insurance premiums on the sales lot as indicated adi enters into the sales lot lease agreements with owners of the real_property and adi not the independent salespersons makes the lease payments due on these leases also adi pays some miscellaneous costs relating to the model manufactured homes that are placed on the sales lots for the majority of its income relating to the purchase and sale of manufactured homes adi receives various incentive payments from the manufacturers and from lenders eg on each manufactured_home sold adi might receive a cash incentive payment from the manufacturer of percent of the total purchase_price paid to the manufacturer incentive payments that adi receives are referred to in the record as retail incentives and it appears that these payments represent incentives typically given by manufacturers and lenders to retail sellers of manufactured homes adi also receives from the independent salespersons a dollar_figure processing fee for each manufactured_home sold the independent salespersons do not receive wages salary sales commissions or other fees or incentives from adi or from the manufacturers or lenders relating to manufactured homes that are sold rather for their income the independent salespersons retain percent of the retail price markup from the manufacturer’s wholesale price in the written agreements adi enters into with the independent salespersons the independent salespersons expressly give up their right to receive any of the manufacturers’ retail incentive payments and acknowledge that adi is to receive all incentive payments on petitioners’ timely filed corporate federal_income_tax returns for their tax_year ending date petitioners deducted among other things as sec_162 ordinary and necessary business_expenses dollar_figure in sales lot lease payments and dollar_figure in miscellaneous expenses_incurred during the year the dollar_figure miscellaneous expenses consist of dollar_figure adi paid to ship model manufactured homes from closed sales lots to other sales lots dollar_figure adi paid to avoid a sheriff’s seizure relating to delinquent state taxes a former independent salesperson had not paid dollar_figure adi paid for repairs on a model manufactured_home and dollar_figure adi paid for cleaning a water-damaged carpet in a model manufactured_home on audit respondent determined that the above costs were not currently deductible by petitioners under sec_162 as ordinary and necessary business_expenses but instead should be included under sec_263a in petitioners’ inventory costs of the manufactured homes opinion generally under sec_263a and b indirect_costs allocable to inventory acquired for resale are not currently deductible and are to be included in inventory regulations promulgated under sec_263a expressly include transportation rent taxes and repair and maintenance_costs relating to property held for resale as examples of indirect_costs to be included in inventory sec_1_263a-1 k l o income_tax regs also costs associated with storing property held for resale generally are to be included in inventory sec_1 263a- e ii h income_tax regs however under sec_1_263a-1 income_tax regs storage costs relating to inventory which are incurred by although residential homes constructed on-site for resale generally are not treated as inventory and costs associated therewith are to be capitalized under sec_263a manufactured homes as long as they have not become fixtures to real_property are treated as personal_property and costs associated therewith are subject_to inventory treatment under sec_263a see eg murray v zerbel p 2d ariz ct app a taxpayer at an on-site storage_facility are excepted from inclusion in inventory an on-site storage_facility is defined in the regulations as a storage_facility that is physically attached to and that is an integral part of a retail sales facility sec_1 263a- c ii a income_tax regs a retail sales facility is further defined as the location at which merchandise is sold exclusively to retail customers in on-site sales sec_1_263a-3 income_tax regs with an exception not here relevant a retail customer is defined as the final purchaser of merchandise and does not include a person who resells the merchandise to others sec_1_263a-3 income_tax regs if a storage_facility does not meet the above definition of an on-site storage_facility it is considered an off-site storage_facility and storage costs relating to property held for resale are to be included in the taxpayer’s inventory sec_1_263a-3 income_tax regs under sec_1_263a-1 income_tax regs another exception is provided to the inventory requirement of sec_263a for marketing selling advertising and distribution costs relating to property held for resale adi argues that the costs in question qualify as marketing selling or distribution costs of property held for resale that are excepted from inventory and alternatively that by virtue of its ownership and placement of model manufactured homes on the retail sales lots adi participates directly in the sales of the manufactured homes to retail customers and therefore that adi’s leased sales lots should be treated as on-site storage facilities and the various costs in dispute should be treated as on-site storage costs that are excepted from inventory respondent argues that for adi the costs in question do not constitute deductible marketing selling or distribution costs and that assuming the lot lease payments may be treated as storage costs the lot lease payments do not constitute on-site storage costs because the manufactured homes are sold by adi to the independent salespersons and not exclusively to retail customers we first address adi’s alternative argument as noted the applicable regulations relating to on-site storage costs expressly state that to be excepted from inventory treatment on- site storage costs must relate to property sold by a taxpayer exclusively to retail customers sec_1_263a-3 income_tax regs on the record before us and although ownership of the manufactured homes by the independent salespersons appears to be brief and rather transitory we are not prepared to overlook the role of the independent salespersons who clearly have a significant role in the sales of the manufactured homes to retail customers and who at some point and for a period of time not established in the record actually take title to the manufactured homes we conclude that although adi participates in the sale of the manufactured homes to the retail customers adi does not sell the manufactured homes exclusively to the retail customers ie adi’s sale and title transfer occurs from adi to the independent salespersons accordingly the costs in question do not qualify for the sec_1_263a-1 income_tax regs exception from inventory for on-site storage costs further we reject adi’s attempt to recharacterize the costs in question as deductible marketing selling or distribution costs that would be excepted from inventory under sec_1 263a- e iii a income_tax regs the evidence establishes that the dollar_figure in question constitutes lot lease payments the dollar_figure in question constitutes transportation costs the dollar_figure in question constitutes state taxes the dollar_figure in question constitutes repair expenses and the dollar_figure in question constitutes maintenance_costs all specifically required to be included in inventory under sec_1_263a-1 k l and o income_tax regs none of the expenses in question constitutes a marketing or distribution expense and none is currently deductible as an ordinary and necessary business_expense under sec_162 to reflect the foregoing decisions will be entered for respondent
